DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-19, drawn to an apparatus for high-precision three-dimensional printing, classified in at least B29C64/20,209,232,245 and B33Y30/00.
II. Claim 20, drawn to a method for high-precision three-dimensional printing using a salt solution and a bioprinting material, classified in at least B29C64/106,112,118, B33Y10/00, and B33Y70/00.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as apparatus and process for its practice. The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process. (MPEP § 806.05(e)). In this case, the process as claimed can be practiced by another and materially different apparatus or by hand. For instance, Inventions I requires a PC control system, a laser rangefinder, drivers, a specific type/combination of printing nozzle(s), a gantry moving platform, a nozzle suction device, a printing chamber, a temperature control system, a control panel, and an air pressure control system whereas Invention II does not. In addition, the apparatus as claimed can be used to practice another and materially different process. For instance, the apparatus can be used to dispense non-bioprinting material such as a polymer, use the salt solution as a reactive/cooling component, and produce polymeric scaffolds.  
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and
the inventions have acquired a separate status in the art in view of their different/separate classification;
the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
the inventions require a different field of search (i.e. searching different classes/subclasses or electronic resources, or employing different search queries; See MPEP 808.02);
the prior art applicable to one invention would not likely be applicable to another invention; and
the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Attorney Xiaofei Xue on 02/01/22 a provisional election was made without traverse to prosecute the invention of Group II, claim 20. Affirmation of this election  Claims 1-19 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on Chinese applications CN 2019100748617, CN 2019201326321, CN 201911118080X and CN 2019219724944 filed on January 25, 2019, January 25, 2019, November 15, 2019, and November 15, 2019, respectively. It is noted, however, that applicant has not filed a certified copy for any of the Chinese applications as required by 37 CFR 1.55.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action. 37 CFR 41.154(b) and 41.202(e). Failure to provide a certified translation may result in no benefit being accorded for the non-English application.
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, Application No. CN 2019100748617 and CN 2019201326321, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for claim 20 of this application. For instance, the Chinese applications do not appear have sufficient support for the limitations “connecting the printing device to a positive high-voltage electrostatic generator in a high-voltage electrostatic generating system, connecting the conductivity cell to a negative high-voltage electrostatic generator in the high-voltage electrostatic generating system” of claim 20. A negative high-voltage electrostatic generator in the high-voltage electrostatic generating system is neither shown nor described in these application. As the result, claim 20 is not given the priority benefit to these Chinese applications. 

Specification
The abstract of the disclosure is objected to because the language should not repeat information given in the title and should avoid using phrases which can be implied, such as, “The present disclosure relates to” etc. Correction is required. See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation “high-precision three-dimensional printing” which is indefinite. The term “high-precision” is a relative/subjective term which renders the claim indefinite. The term “high-precision” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The limitation has been examined below as if it read --three-dimensional printing--. 
Claim 20 recites the limitations “high-voltage electrostatic generator” and “high-voltage electrostatic generating system” which are indefinite. The term “high-voltage” is a relative/subjective term which renders the claim indefinite. The term “high-voltage” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Disclosed working voltages in paragraphs [0056] and [0065-0066] of applicant’s published application for the system/generator include 0/-1 kV which are not considered high voltages. Thus, the scope of the term is unclear.  
Claim 20 recites the limitations “printing a product” and “to finally obtain a high printed product” which make the scope of the claim unclear. Are the claimed products same or different? How many products are printed by the claimed method? In light of Applicant’s specification, they are the same printed product. In addition, the term “high” is a relative/subjective term which renders the second limitation indefinite. The term “high” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The second limitation has been examined below as if it read --to finally obtain the printed product--. 
Claim 20 recites the limitations “using a salt solution” and “adding a salt solution” which make the scope of the claim unclear. Are the claimed salt solutions same or different? In light of Applicant’s specification, they are the same salt solution. The second limitation has been examined below as if it read --adding the salt solution--.
Claim 20 recites the limitations “along an X-axis and a Y-axis in a horizontal direction” and “perpendicular to a horizontal direction” which make the scope of the claim unclear. Are the claimed/introduced horizontal directions same or different? In light of Applicant’s specification, they are the same horizontal direction. The second limitation has been examined below as if it read --perpendicular to the horizontal direction--. Examiner suggests applicant to replace the term “horizontal direction” with --horizontal plane--. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qing (CN 103462725A with English machine translation – of record) in view of Mulhaupt (US 20030090034), Bennett (US 20200406542), and Larsen (US 20180277021). 
Regarding claim 10, Qing discloses a method for high-precision three-dimensional printing using a salt solution (Abstract, claim 10, and pg. 1 of translation), comprising:
adding a bio-printing material into a printing device (adding biological ink into a printing nozzle 18: claim 1 and pg. 11 of translation and Figs. 1-2);
adding a salt solution with a preconfigured concentration into a conductivity cell (adding a calcium chloride at 10% concentration into a work container 23: pg. 13 of translation and Figs. 3-4: wherein the work container 23 reads on the claimed conductivity cell  in view of [0063] and Fig. 2 of applicant’s published application); 
….
and the printing device moving along an X-axis and a Y-axis in a horizontal direction … and printing a product on a printing platform disposed in the salt solution (moving printing nozzle 18 along an X-axis and a Y-axis via moving platform 2 and printing a 3D biological product on a working panel 22 disposed in the salt solution: claims 1-2 and 10, pg. 11, Fig. 1, and Fig. 3); 


    PNG
    media_image1.png
    483
    539
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    449
    410
    media_image2.png
    Greyscale

Qing fails to disclose that the print device moves in a z-axis and the usage of a high-voltage electrostatic generating system. 
In the same field of endeavor, methods for 3D printing using a solution, Mulhaupt discloses the technique of moving a printing device (4) along XYZ axes to print a product on a printing platform (8) 
In the same field of endeavor, methods for 3D printing, Bennet discloses the technique of moving a printing device (4) along XYZ axes to print a product on a printing platform (2) (P0071 and Fig. 1).
Official notice is takes that the technique of increasing the degree of freedom of the print device and their benefit(s) are known and desirable in the art.
 It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Qing in view of Mulhaupt and Bennet by configuring the print device to move in a Z-axis during printing as suggested by Mulhaupt and Bennet for the benefit(s) of increasing the degrees of freedom, efficiency, and positional accuracy of the print device. 
Modified Qing fails to disclose usage of a high-voltage electrostatic generating system. 
However, Bennet further discloses the technique of incorporating a high-voltage electrostatic generating system (high voltage power supply: P0040 and 0071; wherein multiple voltage sources can be used and can provide positive and/or negative voltages: P0045 and 0052), a step of connecting a printing device (4) to a positive high-voltage electrostatic generator in the high-voltage electrostatic generating system (5: P0049, 0053, 0071, and Fig. 1), a step of connecting a printing surface to a ground or a negative high-voltage electrostatic generator in the high-voltage electrostatic generating system (P0049-0051 and Fig. 1; wherein a negative voltage can be applied instead of grounding: P0052; based on P0027 and 0052 of Bennet, a person of ordinary skill in the art would recognize that the a positive voltage on the print head and a negative voltage on the printing surface instead of grounding yields the predictable of generating a stronger electrical field), and a step of turning on the high-voltage generating system during printing (P0053 and 0056) for the benefit(s) of allowing the 3D printer to perform conventional bio-printing techniques and to also perform electro-hydrodynamic techniques within the same printing session (abstract, P0002, 0004, 0006, and 0040), allowing generation of an electric field to facilitate 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Qing in view of Bennet by incorporating a high-voltage electrostatic generating system and by incorporating the steps of connecting the printing device to a positive high-voltage electrostatic generator in the high-voltage electrostatic generating system, connecting a negative high-voltage electrostatic generator in the high-voltage electrostatic generating system to the printing platform, and turning on the high-voltage electrostatic generating system during printing for the benefit(s) of allowing the 3D printer to perform conventional bio-printing techniques and to also perform electro-hydrodynamic techniques within the same printing session, allowing generation of an strong electric field to facilitate transportation of material, enhancing control/guidance of the deposition of the extruded material, and/or enhancing printing precision. 
Since the printing platform is inside the conductivity cell and the salt solution is electrically conductive inherently, modified Qing implicitly discloses/suggests electrically connecting the negative high-voltage electrostatic generator in the high-voltage electrostatic generating system to the conductivity cell. In addition, a person of ordinary skill in the art would have known/recognized that connecting the negative high-voltage electrostatic generator in the high-voltage electrostatic generating system directly to the conductivity cell instead of the build platform is an obvious alternative due to the inherent electrical conductivity of the salt solution in view of the well-known principles of electrochemistry.
As evidenced by paragraph [0073-0074] of Larsen (US 20180277021), salt solutions are conductive and are capable of producing an electric field. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Qing in view of the well-known principles of electrochemistry and Larsen by making the container from an electrically conductive material to form an electrical conductive cell and by connecting the negative high-voltage electrostatic generator in the high-voltage electrostatic generating system directly to the conductivity cell instead of the 
Conclusion
Additional prior art made of record and not relied upon that is considered to be pertinent to
Applicant’s disclosure:
Lan (US 20180229433) discloses the technique of connecting a high voltage power source to a print device and a build platform for the benefit(s) of generating a strong electric field and/or increasing printing precision (P0015, claim 9, and Fig. 1); and 
Wang (US 20190086899) discloses an X-Y-Z three-axes mobile module 6 configured for moving a print head (5) along the three X-Y-Z axes (P0083 and Fig. 1-1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERZI H. MORENO HERNANDEZ whose telephone number is 571-272-0625. The examiner can normally be reached on 12:00-10:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JERZI H MORENO HERNANDEZ/Examiner, Art Unit 1743